*395OPINION.
Stehnhagen :
We are of opinion from the evidence that the Commissioner correctly held the $16,000 received by petitioner as income to her. It was the proceeds of a sale of whatever she had. There is no evidence of cost or other basis to measure the gain upon which we can find it to be less than the full amount.
There is not the slightest evidence to support petitioner’s argument that Jennings intended to or did make a gift to petitioner either of the property or the proceeds. His quitclaim deed to Hazle-wood was a confirmation in Hazlewood of his title. It affected petitioner only by relieving her from a possible lawsuit. She already had the income.

Judgment will be entered for the Commissioner.